 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 CRAIG OTIS GIBSON,                                      Case No.: 3:18-cv-00190-MMD-WGC

 4          Plaintiff,                                                    ORDER

 5 v.

 6 C/O FLORES, et al.,

 7          Defendants.

 8

 9         Before the court is Plaintiff’s correspondence dated February 12, 2020 (ECF No. 77).

10 Plaintiff states “the court granted my Amended Complaint proceeding new claim and Defendants

11 Boonsarn, Sergeant Hunt, Dzurenda, Williams, Blazano, Does 2, 5, and 6. The court order the

12 Clerk of Court to issue summons for each of the defendants. U.S. District Judge did not order the

13 Office of Attorney General to notify the court and Plaintiff of the defendant they have accept (sic).”

14 (Id.)

15         On January 15, 2020, Chief District Judge Miranda M. Du entered her Order adopting the

16 Report and Recommendation of U.S. Magistrate Judge. (ECF No. 69.) Chief Judge Du allowed

17 Plaintiff’s Amended Complaint to proceed on (1) the Eighth Amendment failure to protect claim

18 against Defendants Dzurenda, Williams, and Blazono, and against Does 2, 5, and 6 (when Plaintiff

19 identified them and within the parameters of any scheduling order deadlines to amend/add parties),

20 (2) the Eighth Amendment claim against Flores for alleged sexual misconduct on March 4, 2017,

21 (3) the Fourth Amendment invasion of privacy claim against Defendant Flores for the conduct

22 alleged to have occurred on April 20, 2017, and (4) the First Amendment legal mail claim against

23 Correctional Officer Boonsarn and Sergeant Hunt in Count 7. (Id. at 5, 6.)
 1         Chief Judge Du’s Order directed the Clerk’s Office to file Plaintiff’s Amended Complaint,

 2 issue summonses for each of the Defendants and to send the same the U.S. Marshal for service.

 3 Additionally, the Clerk’s Office was directed to send Plaintiff sufficient USM-285 forms to effect

 4 service. (ECF No. 69 at 6, 7.)

 5         It appears that Chief Judge Du’s Order did not contain language instructing the

 6 Attorney General’s Office to advise the court and Plaintiff of the Defendants for whom it accepts

 7 service. Therefore,

 8         IT IS HEREBY ORDERED that subject to the findings of Chief Judge Du’s Order

 9 (ECF No. 69), within 21 days of the date of entry of this order, the Attorney General’s Office will

10 file a notice advising the court and Plaintiff of: (a) the names of the Defendants for whom it accepts

11 service; (b) the names of the Defendants for whom it does not accept service; and (c) the names of

12 the Defendants for whom it is filing the last-known-address information under seal. As to any of

13 the named Defendants for whom the Attorney General’s Office cannot accept service, the Office

14 will file, under seal, but will not serve the inmate Plaintiff the last known address(es) of those

15 Defendant(s) for whom it has such information. If the last known address of the Defendant(s) is a

16 post office box, the Attorney General’s Office will attempt to obtain and provide the last known

17 physical address(es).

18         IT IS FURTHER ORDERED that, if service cannot be accepted for any of the named

19 Defendant(s), Plaintiff will file a motion identifying the unserved Defendant(s), requesting

20 issuance of a summons, and specifying a full name and address for the Defendant(s). For the

21 Defendant(s) as to which the Attorney General has not provided last-known-address information,

22 Plaintiff will provide the full name and address for the Defendant(s).

23



                                                     2
 1        IT IS FURTHER ORDERED that, if the Attorney General accepts service of process for

 2 any named Defendant(s), such Defendant(s) will file and serve an answer or other response to the

 3 Amended Complaint (ECF No. 70) within 60 days from the date of this order.

 4        Dated: February 20, 2020.

 5                                                        _________________________________
                                                          William G. Cobb
 6                                                        United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  3
